                   Case 3:16-cr-00029-MPS Document 234 Filed 02/21/19 Page 1 of 3




                                                                                             -,f   I'

1             Naue; Timothy !I. Burke                                                                   d{"

                      z 247 40'050
              Reg. lro.
2             l+ddress: Lewisburg Fecleral Prison                      Camp
              CitY, SÊate: P.0. Box 2000
3                          tewisburg, PA L7837
4

5

6

7
                 Timothy !ü. Burke                             )
I                                                              )
              P]-ai-utiff ?etiticae='
                                                               )
9                                                                     nortgE oF cHAt{ËT OF .â}DRESS
                    v.                                         )
                                                               )
10               United States of America                      ) Civil Case No. 1-8-cv-OôZf 8 (MPS)
    1i            endant (s)    sponoaat s)                    )
                                                                             28 u. s. c. s.êetion 2255
    1'

    13

    t4              Please be addsaõ of nY new add'ress:

    L5                          liFrñ=-:               Timothv I,l. Burke
                                ?,e_e.     ]ia.   :    247 40-050
    1.6


    t7                          ,{òÈe=s:               Lewisbi¡r    Fecleral Prison

    1B
                                                       P:0. Box 2000
    10                                                 Lewisburg, PA 17837
     20             subnirted   ttt= 31st             day of January                 20 19

     zt
     rrt
                                                                         (           )

     23

     24         copyofËhefo:o_.--ecu.3"-T:'"u.-'l1,"j1:":.-j'f%,20_!Lto:
     ?i         Name:      tionorableDistrictCourtJu<lge}4ichaelP.
                Addr=ss; Uni   tecl S tates Dis trict Court
     !o                    450 ì4ain Street
                           Hartf orcl , CT 06106
     27

         2B
                      Case 3:16-cr-00029-MPS Document 234 Filed 02/21/19 Page 2 of 3



                                                                                          ú_)
                                                                                          (.f
                                                                                                   a
                                                                                                                 fl
                  Name; TimothY !t. Bu rk e
1
                  Reg. No. z 24740-05 0                                                                ñ
2                 Àddress: Lewisb ur g Federal Prison                 CamP                                 'il
                  Cj.ty, SËate: P.O. B OX 2000                                                              ó
3                               Lewisb ur gt PA 17837
                                                                                                                 -ç@
                                                                                                 ,="^
l+


5

    5

    ?

                     Timothy I,ü. Burke                         )
    B
                  Plaintiff /Petiticae='                        )
                                                                )
    9                                                                    T{OTISE OF   CHAHGts OT .èDDRESS
                      v.                                        )
                                                                )
     10              Unitecl States of America                  )
                                                                     Crim. Case No.             3: 1-6-cr-00029
     1i              endaaÈ s ) /ResPcnc¿r'-" s)                )
                                                                                                   ( rups    )
        lz
        13

        t4             ?lease be advls=c cf my new ad'clress:

        L5                       l,¡-=m=:     Timoth \,ü. Bu                                                           I

                                                                                                                       I
                                                                                                                       I
                                                                                                                       I
                                                                                                                       !

                                   Re-l   . lic.   :    247 40-050                                                     I
                                                                                                                       I
        !þ                                                                                                             I
                                                                                                                           I


        l7                         .åôc:¿ss:            Lewisbtrg Fecleral Prison          Cam P
                                                                                                                           ¡

                                                                                                                           I
                                                                                                                           I


        18
                                                        P:0. Box 2000                                                          I
                                                                                                                               I

                                                                                                                               !


        l-9
                                                        Lewisburg, PA L7837                                                    I
                                                                                                                               ¡
                                                                                                                               i
                                                                                                                               i
                                         23rcl         d.ay of January                 tn 19                                       I


                        submi-u-¿e¿ -¡i-
                                                                                                                                   t
         20                                                                                                 {,                     !



         zl
         ,,
         1L                                                                     ture)

                                                                                 20 19 to:
         24         Copyof the icregcb'= ua¡led Ëhis 23rd day of 'Tanrra5y , , '
          2)        Naue: Honorable District Court Juclge }4ichael P' Shea
                    Address: United States District Court
             !o              450 l"lain Street
                             Hartf or<1 , CT 06106
          2j

             "8
                      Case 3:16-cr-00029-MPS Document 234 Filed 02/21/19 Page 3 of 3
Inmate
Register          1/,7 L.O-O5o.
Federal Prison Camp
P.O. Box 2000
Lewisburg, PA 17837




                                                   District Court Judge Michael P.                                     Shea
                                                   llnited St,ates DistricL Court
                                                   450 Main Street,
                                                   Hartford,   CT 061
                                                                                       (ot

                                                               ¡i   ¡;i';,,¡,ij,ii,f ii¡,fj!i; j;!','i'i!'j¡i'¡ji¡'iii'ii;¡iir¡, !!;;j


        . J,1..
                                                                                                                              !


                                                                                                      .r{l   i   t-i




      riL                                                                                                                     !


                                                                                                      ''\        (*-
